Case 1:10-cr-00273-WS-N Document 201 Filed 11/17/20 Page 1 of 2                       PageID #: 1315




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 TIMOTHY WAYNE SEABURY,                            )
                                                   )
        Petitioner,                                )
                                                   )
 v.                                                )   CRIMINAL NO. 10-0273-WS
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
        Respondent.                                )


                                               ORDER
        This matter comes before the Court on petitioner Timothy Wayne Seabury’s pro se filing
 that the Court liberally construes as a Motion for Compassionate Release (doc. 200).
        Seabury is presently serving a 235-month term of imprisonment predicated on his
 conviction in this District Court of multiple controlled substance offenses. Bureau of Prisons
 records reflect that Seabury is housed at FCI Yazoo City Low, with an expected release date of
 February 23, 2026. At present, BOP data reflects that there are zero active cases of COVID-19
 in the inmate population at that facility. Nonetheless, Seabury’s Motion requests that he be
 given compassionate release because of generalized concerns that “prisons and jails are bracing
 for outbreaks of Covid 19 as the weather turns colder,” and his contention that unspecified
 “facilities” provide insufficient protections for inmates to prevent the spread of the virus.
        Seabury is one of numerous defendants who has petitioned this Court for compassionate
 release or modification of sentence based on the effects of the COVID-19 pandemic. His Motion
 appears to have been filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by § 603 of the
 First Step Act enacted in December 2018. That section allows a defendant such as Seabury to
 petition the Court directly for reduction of a term of imprisonment, without a motion by the
 Director of the Bureau of Prisons, but only “after the defendant has fully exhausted all
 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
 defendant’s facility.” § 3582(c)(1)(A). In other words, Seabury must present his request for
 compassionate release to prison officials before petitioning this Court for relief. He makes a
Case 1:10-cr-00273-WS-N Document 201 Filed 11/17/20 Page 2 of 2                     PageID #: 1316




 conclusory statement that his “mandatory exhaustion with the B.O.P. was up 9-7-2020,” but does
 not otherwise make any showing that he has met this statutory prerequisite. Stated differently,
 Seabury has not demonstrated that he made a request to the warden of FCI Yazoo City Low,
 much less when the request was made or what (if any) response he was given. Moreover,
 compassionate release is available only for inmates who demonstrate that “extraordinary and
 compelling reasons warrant such a reduction.” § 3582(c)(1)(A)(i). Nothing in Seabury’s
 submission identifies anything approaching extraordinary and compelling circumstances that
 might warrant the relief he seeks. A mere generalized fear of COVID-19 exposure in a facility
 with no active cases falls well short of the sort of “extraordinary and compelling reasons” that
 must be shown to justify the relief requested.
        For these reasons, Seabury’s Motion is denied as both procedurally and substantively
 deficient, without prejudice to his ability to renew his motion upon a proper showing that (i) he
 has complied with the procedural requirements of § 3582(c)(1)(A); and (ii) extraordinary and
 compelling reasons favor granting him early release from prison.


        DONE and ORDERED this 16th day of November, 2020.

                                                  s/ WILLIAM H. STEELE
                                                  UNITED STATES DISTRICT JUDGE




                                                   -2-
